ON APPLICATION FOR ADMISSION TO THE BAR
hPER CURIAM. *
The Committee on Bar Admissions (“Committee”) opposed admission of petitioner, Marcia D. Jordan, to the Louisiana State Bar Association based on character and fitness concerns. At the request of petitioner, we appointed a commissioner to take evidence regarding petitioner’s character. After hearing evidence in this case, the commissioner recommended petitioner be denied admission. The petitioner opposed the commissioner’s recommendation, and oral arguments were conducted before this court.
After hearing oral arguments, reviewing the evidence and considering the law, we conclude petitioner has failed to meet her burden of proof under Article XIV, § 7(B)(1) of the Articles of Incorporation of the Louisiana State Bar Association.1
Accordingly, the application for admission is denied.
JOHNSON, J., dissents and assigns reasons.

Calogero, C.J. not on panel. Rule IV, Part II, § 3.


. Article XIV, § 7(B)(1) of the Articles of Incorporation provides:
(B) Each applicant must be of sound mind and produce satisfactory evidence that the applicant is:
(1) of good moral character.